DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has amended the claims to recite a composition comprising a solid buffer, and argues that reference to Pipper et al., do not teach the claimed composition.  The Examiner has found Applicant’s regarding reference to Pipper et al., to be persuasive, thus Pipper et al., has been removed as prior art.  However, as detailed below, the claims now stand rejected as being anticipated by reference to Parsons et al.  Because reference to Parsons et al., is newly cited, the Examiner will not discuss the merits of its teachings here, as Applicant has not had the opportunity to review the reference.  Therefore, in light of the teachings of the prior art, the Examiner contends that the limitations of the instant claims are taught by the reference cited below, thus the rejection is maintained.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniloff et al., (US 2011/0033540).
For claims 1-3, Daniloff et al., teach a composition (Abstract) formulated as lyophilized powders (paragraph 0020) wherein CHES is taught as a suitable buffer for the composition (paragraph 0177).  The Examiner notes that the limitation “for detecting metal contamination” is an intended use limitation that does not further limit the makeup of the composition.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Figueras (US 4,110079) teaches an element for analysis of liquids comprising a multilayer element wherein reagents, including a buffer is incorporated into the multilayer element and subsequently dried.  The Examiner contends that the dried buffer meets the limitation of a solid buffer as the dried reagents are not in a liquid or gaseous state.  Additionally, the Examiner cites reference to Parsons et al., (US 2003/0175846) who teach CHES as a suitable buffer for use with test strips or multilayer elements.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798